Electronically Filed
                                                        Supreme Court
                                                        SCWC-13-0005313
                                                        26-AUG-2015
                                                        09:02 AM



                          SCWC-13-0005313

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         SCOTT B. SMITH,
                Petitioner/Petitioner-Appellant,

                                vs.

                       STATE OF HAWAI#I,
                Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-13-0005313; S.P.P. NO. 13-1-0008(2))

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court
of Appeals at the time the application for certiorari was filed,

see Hawai#i Revised Statutes § 602-59(a) (Supp. 2014); see also

Hawai#i Rules of Appellate Procedure (HRAP) Rule 36(b)(1) (2012),

          IT IS HEREBY ORDERED that Petitioner/Petitioner-

Appellant’s application for writ of certiorari, filed August 12,

2015, is dismissed without prejudice to re-filing the application

pursuant to HRAP Rule 40.1(a) (2014) (“The application shall be

filed within thirty days after the filing of the intermediate
court of appeals’ judgment on appeal or dismissal order, unless

the time for filing the application is extended in accordance

with this rule.”).

          DATED:    Honolulu, Hawai#i, August 26, 2015.

Scott B. Smith                  /s/ Mark E. Recktenwald
petitioner pro se
                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                  2